DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 08/15/2015.  This action is made non-final.
3.	Claims 1-15 are pending in the case.  Claims 1, 6, and 10 are independent claims.

Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining obtaining at least some biometric data, extracting said biometric data, selecting a set of features to represent the data and removing some features (selecting or de-selecting data) and then performing an analysis on said data.  The limitation of obtaining data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is - nothing in the claimed element precludes the step from practically being performed in the mind and as such a user can manually obtain said data. Similarly, the limitation of extracting and selecting/de-selecting said data under its broadest 
As such, the claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Sahin (US 20150223731).
Regarding claim 1, Sahin discloses a system for using biometric data to facilitate learning comprising:
a data acquisition engine to obtain at least two data points from biometric sources (FIG. 11A, obtains a plurality of biometric points);
a data aggregation engine to gather a filtered biometric data set by extracting information from the at least two data points (FIG. 11A, the accrued data from biometric information is sent to the system and data is extracted in steps 2-5);

Regarding claim 2, Sahin discloses wherein the signal processing engine uses the set of features to generate a feature matrix and performs feature reduction on the feature matrix (FIG. 11A-11C, data is gathered from the user and is analyzed and feedback is presented to the user, also FIGS. 10A-10C wherein a conclusory suggestion is made by the system).
Regarding claim 3, Sahin discloses wherein the data analysis engine applies a machine learning modeling executed by a processor to the feature matrix and outputs discovered correlations (FIG. 11A-11C, data is gathered from the user and is analyzed and feedback is presented to the user, also FIGS. 10A-10C wherein a conclusory suggestion is made by the system).
Regarding claim 4, Sahin discloses wherein the data analysis engine applies a predictive model to the feature matrix to identify relationships between the set of features and a learning characteristic (the learning engines 162, in some implementations, generate learning information 164. For example, as illustrated in FIG. 3B, statistically learned data 356 may include social interaction patterns 356e. The learning engines 162 may execute a subject social interaction progress software module 352a to track progress of interactions of the individual 102 with the caregiver 106. Further, statistically learned data 356, in some implementations, may lead to system updates 166 presented to improve and refine the performance of the wearable data collection device 104. Statistically learned data 356, in some implementations, can be used to predict acting out or episodes in people with ASD. In some implementations, statistically learned data 356 can be used to predict, based on current conditions and 
Regarding claim 5, Sahin discloses wherein wherein the data aggregation engine removes unnecessary sensor data from the at least two data points ([0254] In another illustrative example, the wearable data collection device 1102 includes a video recording device, integrated directly with hardware and software drivers. While worn by the individual 1102, the video camera physically moves with the head while recording. Pronounced head motion patterns and/or slow-wave changes may be identified through analysis of the motions captured within the video data. While disabling lens stabilization may aid in identifying small motions via image capture, even when a lens stabilization system is in place, a small motion 
Regarding claim 6, Sahin discloses a non-transitory computer-readable storage medium encoded with instructions that, when executed by a processor performs a method, causes the process to:
receive at least two data points via a biometric sensor (FIG. 11A, obtains a plurality of biometric points);
extract a collection of learning data from the at least two data points (FIG. 11A, the accrued data from biometric information is sent to the system and data is extracted in steps 2-5);
identify a set of features from the collection of learning data and perform feature reduction on the set of features; and analyze the set of features after the feature reduction to correlate the set of features to at least two learning characteristics (the algorithms 1110 represent a sampling of potential algorithms available to the data collection device 1104. The algorithms 1104 may vary based upon the goal of a particular implementation. For example, a first set of algorithms may be used to anticipate migraine headaches, while a second set of algorithms are used to anticipate ASD-related acting out events. Basic to anticipation of events 
Regarding claim 7, Sahin discloses wherein the set of features are mapped to the at least two learning characteristics and a classifier is trained to distinguish between the at least two learning characteristics (as illustrated, the processing system 518 includes a learning data 
Regarding claim 8, Sahin discloses wherein the set of features are analyzed using the collection of learning data without applying additional functions (see FIG. 1B wherein all biometric data is analyzed at 152).
Regarding claim 9, Sahin discloses wherein at least one of the at least two data points are obtained from the biometric sensors selected from a facial sensor and a wearable device (FIG. 1B, head position and eye tracker and motion tracker). 
Regarding claim 10, Sahin discloses a method to use biometric data to facilitate learning comprising:
obtaining at least two types of biometric data via a sensing device (FIG. 11A, obtains a plurality of biometric points);
extracting a collection of learning data from the at least two types of biometric data (FIG. 11A, the accrued data from biometric information is sent to the system and data is extracted in steps 2-5);

Regarding claim 11, Sahin discloses wherein further comprising applying data fusion technology on the subset of the set of features to categorize the collection of learning data for each learner (as illustrated, the processing system 518 includes a learning data analysis module 520 for learning to identify objects. The learning data analysis module 520, for example, may collect and archive data from a number of wearable data collection devices in a data archive 522. The data archive 522, for example, may include a database or training file providing a machine-learning classifier or cascade of classifiers. Further, the data archive 522 may include a database of object information acquired by multiple wearable data collection devices. The learning and data analysis module 520, for example, may categorize the object information. The term "Ball" such as the ball object 508, for example, can represent a category including yoga balls, beach balls, tennis balls, footballs, soccer balls, etc, paragraph 0122).
Regarding claim 12, Sahin discloses wherein performing data analysis comprises identifying hidden patterns in the subset of the set of features to obtain a learning characteristic (FIG. 11A is a block diagram of an example system 1100 for identifying and analyzing circumstances surrounding adverse health events and/or atypical behavioral episodes and for learning potential triggers thereof. The system 1100 may analyze factors surrounding the onset of adverse health events and/or atypical behavioral episodes to anticipate future events. The factors may include, in some examples, dietary factors, fatigue, light sensitivity, noise sensitivity, olfactory sensitivity, and prescription and/or over-the-counter drug 
Regarding claim 13, Sahin discloses wherein performing data analysis comprises performing predictive modeling on the subset of the set of features to obtain a learning characteristic (FIG. 11A is a block diagram of an example system 1100 for identifying and analyzing circumstances surrounding adverse health events and/or atypical behavioral episodes and for learning potential triggers thereof. The system 1100 may analyze factors surrounding the onset of adverse health events and/or atypical behavioral episodes to anticipate future events. The factors may include, in some examples, dietary factors, fatigue, light sensitivity, noise sensitivity, olfactory sensitivity, and prescription and/or over-the-counter drug consumption patterns. Adverse health events, for example, may include migraine headaches, epileptic seizures, heart attack, stroke, and/or narcoleptic "sleep attacks". Particular individuals may be monitored for adverse events related to known health conditions, such as individuals in congestive heart failure or in presence of aneurysm, individuals recovering from stroke, or individuals suffering from cardiac disease, diabetes, or hypo/hypertension. Further, individuals 
Regarding claim 14, Sahin discloses removing non-related biometric data to create the set of features (A group of sensors communicating with the sensor interface 1230 may be used in combination to gather a given signal type from multiple places such as in the case of EEG or skin temperature in order to generate a more complete map of signals. One or more sensors communicating with the sensor interface 1230 can be used as a comparator or verification element, for example to filter, cancel, or reject other signals. For instance, a light sensor can pick up ambient light or color changes and use them to subtract or otherwise correct light-based signals from a camera pointed at the eye or skin to pick up small color or reflectance changes related to physiological events. Likewise, a microphone mounted against the body can pick up internal sounds and the voice of the subject donning the wearable data communication device and subtract the internal sounds from ambient sounds such as the voice of a separate individual or noise from environmental events, in order to more concentrate on the audible features of external events. Conversely, sensor data may be used to subtract environmental noise from body-internal sound signatures that can give evidence of physiology. Similarly, the input of multiple temperature monitors can aid in adjusting for major changes in ambient temperature or for narrowing a temperature signature to more narrowly identify the temperature of a particular element (e.g., device/electronics temperature or body temperature) without contamination from heat provided by other elements, paragraph 0347).
Regarding claim 15, Sahin discloses wherein further comprising manipulating the set of features by extracting the subset of the set of features identified as corresponding to learning characteristics (FIG. 11A is a block diagram of an example system 1100 for identifying and analyzing circumstances surrounding adverse health events and/or atypical behavioral episodes and for learning potential triggers thereof. The system 1100 may analyze factors surrounding the onset of adverse health events and/or atypical behavioral episodes to anticipate future events. The factors may include, in some examples, dietary factors, fatigue, light sensitivity, noise sensitivity, olfactory sensitivity, and prescription and/or over-the-counter drug consumption patterns. Adverse health events, for example, may include migraine headaches, epileptic seizures, heart attack, stroke, and/or narcoleptic "sleep attacks". Particular individuals may be monitored for adverse events related to known health conditions, such as individuals in congestive heart failure or in presence of aneurysm, individuals recovering from stroke, or individuals suffering from cardiac disease, diabetes, or hypo/hypertension. Further, individuals may be monitored due to psychiatric conditions such as panic disorders. Atypical behavioral episodes may include, in some examples, swings in manic-depressive behavior or bipolar behavior, emotional outbursts triggered by post-traumatic stress disorder (PTSD), and acting out or stimming episodes related to ASD, paragraph 0239).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174